Title: From John Adams to the President of Congress, 6 August 1781
From: Adams, John
To: President of Congress,McKean, Thomas



Sir
Amsterdam August 6th. 1781

In several of the London Newspapers of July 26th. appeared the following paragraph.
“An order has been sent from Lord Hillsborough’s Office for bringing Curson and Governieur, whom We sometime ago mentioned to have been confined by Command of Sir George Rodney and General Vaughan for having carried on a traiterous Correspondence with the Enemy at St. Eustatia, to Town to be confined in Newgate to take their Trial for the Crime of High Treason. The whole Circumstances of their Case and all their Correspondence has been submitted to the Inspection of the Attorney and Solicitor General, and they consider the Offence in so serious a light, that a direct refusal has been given to a Petition from Mr. Curson to be indulged with the priviledge of giving Bail for Appearance on account of the ill health which he has experienced on board the Vengeance, where he and his Colleague have been for some Months confined, and which is now lying at Spithead. It has been discovered from an Inspection of their Papers, that Mr. Adams, the celebrated Negotiator to Holland, was the Man, with whom they held their illicit Correspondence, and it is said that the Appearance of Proof against them, has turned out much stronger, than was originally supposed.”
Last Fall Mr. Searle informed me, that Messieurs Curson and Governieur were Continental Agents at Statia, and advised me to send my Dispatches to their Care, as worthy Men, a part of whose Duty it was to forward such things to Congress. I accordingly sent several packets of Letters, Newspapers and Pamphlets to their Address, accompanied only with a Line simply requesting their Attention to forward them by the first safe Opportunity. I never saw those Gentlemen, or recieved a Line from either. It must have been Imprudence, or Negligence, to suffer my Letters to fall into the hands of the Enemy. I have looked over all the Letters, which I wrote about that time, and I find no Expression in any that could do Harm to the Public if printed in the Gazettes; yet there are some things which the English would not choose to publish I fancy. What other Correspondences of Messieurs Curson and Governieur might have been discovered I know not.
The British Ministry seem to be growing outrageous. The more they dispair, the more angry they are. They think not at all of Peace. America should think of it as little: sighing, longing for Peace, will not obtain it. No Terms short of eternal disgrace and irrecoverable ruin would be accepted. We must brace up our Laws, and our military Discipline, and renounce that devoted and abandoned Nation forever. America must put an End to a foolish and disgraceful Correspondence and Intercourse, which some have indulged, but at which all ought to blush as inconsistent with the Character of Man.
I have the honor to be, with the greatest Respect, Sir, your most obedient and most humble Servant.

John Adams

